Citation Nr: 0003597	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as bronchial asthma and upper respiratory 
infection.

ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
July 1975.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The claims folder contains a document received at the RO in 
January 1997, prior to this appeal being certified to the 
Board.  The document appears to be a statement by a fee basis 
physician relating a diagnosis of schizophrenia to service.  
No claim is pending for service connection for schizophrenia.  
The issue on appeal is a determination of entitlement to 
service connection for a respiratory disability.  Therefore, 
since the medical statement is irrelevant to the issue on 
appeal, the Board may proceed in the adjudication of the 
appeal without a waiver of prior RO review and consideration 
of the document received in January 1997.  See 38 C.F.R. 
§ 20.1304(c) (1999); see also 38 C.F.R. § 19.37(a) (1999). 


FINDINGS OF FACT

1.  Left lower lobe pneumonitis and upper respiratory 
infections diagnosed in service were acute and resolved.

2.  Competent evidence of bronchial asthma in service has not 
been presented.

3.  Competent evidence linking post-service bronchial asthma, 
upper respiratory infection or other respiratory disorder to 
service has not been presented.


CONCLUSION OF LAW

The claim for service connection for a respiratory disability 
claimed as bronchial asthma or upper respiratory infection is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant's lungs and chest were normal at the time of 
his September 1972 enlistment examination.  He denied asthma, 
shortness of breath or a chronic cough.  There is an October 
1972 disposition notice regarding an acute upper respiratory 
infection.  On April 5, 1973 the appellant complained of pain 
in his chest, coughing, a running nose and chest congestion.  
An upper respiratory infection was diagnosed.  On April 9, 
1973 he was seen for evaluation.  It was noted that he had 
been seen on numerous occasions for upper respiratory 
infections.  He had a sore throat with a stuffy nose.  His 
cough was productive of greenish sputum.  His stomach was 
upset but he had no vomiting, diarrhea or abdominal pain.  On 
examination his throat was reddened without exudate.  His 
nose was congested.  There was bilateral rhonchi and slight 
wheezing in his lungs.  The appellant appeared fatigued.  A 
chest X-ray was ordered and the impression was given as 
bronchitis.  The chest X-ray showed left lower lobe 
pneumonitis.  Follow-up notes in April showed left lower lobe 
pneumonitis with few rales.  By April 11, 1973 the appellant 
felt better and had no fever.  He was still coughing with 
some mild retrosternal discomfort.  There were still 
bilateral wheezes with rhonchi in the left lower lobe.  Left 
lower lobe pneumonitis was said to be resolving.  

In December 1973, the appellant complained of edematous 
cervical lymph nodes, dysphasia, greenish sputum with some 
hemoptysis, malaise and some dyspnea that had persisted for 5 
days.  Possible bronchitis/middle ear infection was indicated 
by the medical technician and the appellant was referred for 
further evaluation.  On examination his chest was clear; 
tonsillitis was diagnosed.  In December 1974 the appellant 
complained of pain in the mid-line sternal area.  His chest 
was clear and his tonsils enlarged and covered with exudate.  
Acute tonsillitis was diagnosed.  On a follow-up examination 
his chest was clear and the tonsils were enlarged without 
pustules.  The appellant stated that he felt the same.  An 
upper respiratory infection was diagnosed.  No abnormalities 
were found on examination of the appellant's lungs and chest 
in a service examination performed in April 1975.  The 
appellant denied asthma, shortness of breath or a chronic 
cough.  In July 1975 the appellant certified that there had 
been no change in his medical condition since his last 
separation examination.

A document was submitted that lists diagnoses and 
medications.  The document does not reference the appellant 
or indicate where the diagnoses or treatment was rendered.  
Assuming this document pertains to the appellant, it appears 
that in November 1984 he had inhalatory sibilance and a 
cough.  In July 1988 he had the common cold and dyspnea.  In 
April 1993 he had acute bronchitis, a cough and dyspnea.  In 
June 1994 he had a cough and dyspnea.

In March 1984 records from Frank Campos Medicine, the 
appellant reported persistent, occasional cough with noises 
in his lungs that causes him to have difficulty breathing.  
He reported being treated in the military for bronchial 
spasms.  Auscultation of the lungs revealed minimal rales and 
no sibilance.

Records from the Ciales Primary Health Care Services clinic 
were submitted.  In April 1993, the appellant complained of 
pain all over his body but as far as his breathing 
difficulty, he was feeling better.  He was given a 
respiratory treatment with Proventil and discharged in stable 
condition.  In April 1995 the appellant complained of 
shortness of breath.  He had difficult breathing related to 
bronchospasm manifested by sibilant noises.  

A VA examination was conducted in November 1995.  The 
appellant complained of frequent upper respiratory 
infections.  On general medical examination there was redness 
in his nostril and turbinate mucosa.  There were no other 
pathological findings in the nose, mouth and throat.  There 
was symmetrical chest expansion and the lungs were clear to 
auscultation and percussion.  An upper respiratory infection 
was diagnosed.  On respiratory VA examination the appellant 
reported repeated episodes of respiratory problems brought on 
by acetylene torch welding while in service.  His chest 
became tight, he developed wheezing and became dyspneic.  
Examination of his chest showed normal expansion.  The lungs 
were clear to auscultation and percussion.  There was no 
clubbing and no cyanosis.  There was no evidence of cor 
pulmonale.  The appellant reported episodes of chest 
tightness that occurred 2-3 times a week while working in 
contact with fumes and cigarette smoke.  His frequent upper 
respiratory infections worsened his symptoms.  He had 
coughing and phlegm following episodes of upper respiratory 
infections.  Both lung fields and angles were clear on X-ray.  
Pulmonary function tests revealed normal spirometry and lung 
volumes, normal central airway resistance and normal acid 
base balance and oxygen tension at rest.  The examiner noted 
poor patient effort.  Bronchial asthma was diagnosed.

The claim for service connection for a respiratory disorder 
is not well grounded.  The appellant has furnished competent 
evidence of a current disability.  VA and private medical 
records tend to establish post service diagnoses of 
bronchospasm, bronchia asthma, acute bronchitis, dyspnea, 
upper respiratory infection and acute rhinitis.  The issue 
before the Board is whether the appellant has presented 
competent evidence that relates the remote post service 
findings or diagnoses to service.

Service medical records revealed that the appellant's 
respiratory system was normal at the time of enlistment.  An 
October 1972 upper respiratory infection was termed acute and 
there are no further entries regarding that infection, 
therefore the Board concludes that it resolved.  Left lobe 
pneumonitis was diagnosed in April 1973, and the last April 
1973 entry stated that it was resolving.  No further entries 
were made regarding pneumonitis, therefore the Board 
concluded that it was acute and resolved.  In 1973, possible 
bronchitis indicated by a medical technician was ruled out by 
the medical examiner who diagnosed tonsillitis.  An upper 
respiratory infection in 1974 was acute and resolved without 
any indication in the record of further treatment or 
residuals.  The Board's conclusions are supported by the 
separation examination wherein no residuals of any prior 
respiratory conditions were noted, the examination of his 
lungs and chest were normal and the appellant denied asthma, 
shortness of breath or a chronic cough.  Therefore, competent 
evidence of an inservice respiratory disease other than acute 
conditions that resolved without evidence of residuals has 
not been presented.

Additionally, no competent examiner has attributed any post-
service respiratory disease to service.  If one assumes the 
November 1984 notation in the diagnosis/treatment document 
pertains to the appellant, it was not until many years after 
separation from service that the first indication of a 
respiratory disorder was made.  No competent examiner has 
linked post-service bronchial asthma, upper respiratory 
infection, rhinitis, dyspnea or bronchospasm to service.  The 
only opinion that links a post-service respiratory condition 
to service is that of the appellant.  Lay opinion is 
competent only when it regards features or symptoms of injury 
or illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465. 469-70 (1994).  Accordingly, the appellant is competent 
to describe periods of shortness of breath, but lacks the 
medical training and expertise to provide a diagnosis of 
bronchial asthma in service or to link any post-service 
respiratory condition to service.

The appellant stated to examiners that he had episodic 
tightness in his chest and respiratory problems brought on by 
welding work in service and that the episodes of chest 
tightness occurred 2-3 times per week when in contact with 
fumes or smoke.  The Board has examined whether the nexus 
between service and any current respiratory disability could 
be satisfied under the provisions of 38 C.F.R. § 3.303(b) 
(1999); Savage, 10 Vet. App. at 495 (1997) by evidence of 
chronicity or continuity of symptomatology.  The chronicity 
provisions are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  No chronic 
respiratory conditions were shown during service.

If chronicity is not established, a claim may still be well 
grounded on the basis of 38 C.F.R. § 303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage, 10 Vet. App. at 488 (1997).  
Bronchial asthma was not noted in service.  Upper respiratory 
infections were noted in service, but by separation his 
respiratory system was normal.  An upper respiratory 
infection was noted post-service and although the appellant 
has alleged that he had chronic chest tightness and shortness 
of breath since service, a competent medical opinion is still 
necessary to link any current diagnosis including upper 
respiratory infection to the symptomatology that the 
appellant has contended that he has had since service.  There 
is none.  

Lastly, the Board has examined the 1984 records from Frank 
Campos Medicine wherein the appellant reported that he was 
treated in the military for bronchial spasms.  A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Therefore, the notation by a 
medical professional per the appellant that he was treated in 
service for bronchial spasms is not competent evidence of an 
inservice diagnosis.  Even if the appellant's history was 
accurate, the claim lacks the necessary medical evidence 
linking a post-service diagnosis to inservice bronchospasm.

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The appellant has failed to present a well grounded claim for 
service connection for a respiratory disability, claimed as 
bronchial asthma or upper respiratory infection.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.103 (1999) to advise a 
claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the VA fulfilled its obligation in the Statement of the 
Case issued in February 1996.  The appellant was advised as 
well in a May 1995 letter from the RO of the need for 
additional medical evidence has not indicated that there is 
any further evidence to be obtained.  In this respect, the 
Board is satisfied that the obligation imposed by 38 U.S.C.A. 
§ 5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
that may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

The Board has considered the doctrine of reasonable doubt and 
the doctrine of doubt.  38 C.F.R. § 3.102 (1999); 38 U.S.C.A. 
§ 5107(b).  However, in this case, without the presence of 
competent evidence to support the appellant's contentions, 
there is no approximate balance of positive and negative 
evidence so as to apply these doctrines.  


ORDER

Service connection for a respiratory disability, claimed as 
bronchial asthma and upper respiratory infection is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

